DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 12/16/2021 has been considered.

Claim Objections
3. Claims 1,3-8 are objected to because of the following informalities. Appropriate correction is required.

a. Claim 1 should be replaced as follows, “A communication apparatus identification device comprising: an optical fiber bent portion obtained by, when a portion of optical fibers to which communication apparatuses for which appropriateness of connection is to be determined are connected on opposite ends is bent, bending a portion of the optical fibers in a vicinity of a clearance provided between the optical fibers, the clearance having a range in which the communication apparatuses for which appropriateness of connection is to be determined can communicate with each other; and an identification number analysis unit that analyzes communication light leaked out of the bent portion of the optical fibers in the vicinity of the clearance to acquire identification numbers of the communication apparatuses for which the appropriateness of connection is to be determined”. Appropriate correction is required to make the claim clearer. 

b. Claim 3 should be replaced as follows, “The communication apparatus identification device according to claim 2, wherein the identification number analysis unit acquires media access control addresses (MAC addresses) of an optical line terminal (OLT) and an optical network unit (ONU) as the identification numbers of the communication apparatuses for which appropriateness of connection is to be determined, and the connection appropriateness determination unit determines that it is appropriate to connect the optical line terminal and the optical network unit for which the appropriateness of connection is to be determined based on acquisition of the MAC address of the optical line terminal in which information about the optical network unit has been registered and the MAC address of the optical network unit”. Appropriate correction is required to make the claim clearer. 
 
c. Claim 4 should be replaced as follows, “The communication apparatus identification device according to claim 2, wherein the identification number analysis unit acquires media access control addresses (MAC addresses) of an optical line terminal (OLT) and an optical network unit (ONU) as the identification numbers of the communication apparatuses for which appropriateness of connection is to be determined, and the connection appropriateness determination unit determines that it is inappropriate to connect the optical line terminal and the optical network unit for which the appropriateness of connection is to be determined based on acquisition of the MAC address of the optical line terminal in which information about the optical network unit has not been registered, and based on a failure in acquisition of the MAC address of the optical network unit”. Appropriate correction is required to make the claim clearer. 

d. Claim 5 should be replaced as follows, “The communication apparatus identification device according to claim 2, further comprising: an optical fiber splicing system and an optical fiber splicing device that, when a determination is made that it is appropriate to connect the communication apparatuses for which appropriateness of connection is to be determined, eliminates the clearance provided between the optical fibers to splice the optical fibers at the clearance, and when a determination is made that it is inappropriate to connect the communication apparatuses for which the appropriateness of connection is to be determined, cancels eliminating the clearance provided between the optical fibers to cancel splicing the optical fibers at the clearance”. Appropriate correction is required to make the claim clearer. 

e. Claim 6 should be replaced as follows, “A method for communication apparatus identification, the method sequentially comprising:  step of bending an optical fiber , when a portion of optical fibers to which communication apparatuses for which appropriateness of connection is to be determined are connected on opposite ends is bent, bending a portion of the optical fibers in a vicinity of a clearance provided between the optical fibers, the clearance having a range in which the communication apparatuses for which appropriateness of connection is to be determined can communicate with each other; and  step of analyzing an identification number analysis  communication light leaked out of the bent portion of the optical fibers in the vicinity of the clearance to acquire identification numbers of the communication apparatuses for which the appropriateness of connection is to be determined”. Appropriate correction is required to make the claim clearer. 


f. Claim 7 should be replaced as follows, “The method for communication apparatus identification, the method according to claim 6, further comprising, after the optical fiber bending step and the identification number analysis step:  step of determining appropriateness of connection between the communication apparatuses for which appropriateness of connection is to be determined based on the identification numbers of the communication apparatuses for which appropriateness of connection is to be determined”. Appropriate correction is required to make the claim clearer. 

g. Claim 8 should be replaced as follows, “An optical fiber splicing method sequentially comprising: the  step of bending of an optical fiber, the  step of analyzing an identification number analysis, and the  step of determining appropriateness of connection in the communication apparatus identification method according to claim 7; and step of splicing an optical fiber , when a determination is made that it is appropriate to connect the communication apparatuses for which the appropriateness of connection is to be determined, eliminating the clearance provided between the optical fibers to splice the optical fibers at the clearance, and when a determination is made that it is inappropriate to connect the communication apparatuses for which the appropriateness of connection is to be determined, cancelling eliminating the clearance provided between the optical fibers to cancel splicing the optical fibers at the clearance”. Appropriate correction is required to make the claim clearer. 

Claim Interpretation
          

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 1,
a. an identification number analysis unit… on line 9.


For claim 2,
a. connection appropriateness determination unit that… on line 3;

For claim 3,
a. identification number analysis unit acquire… on line 3;
b. the connection appropriateness determination unit… on line 8.

For claim 4,
a. the identification number analysis unit acquires… on line 4;
b. the connection appropriateness determination unit… on line 8.

For claim 5,
a. an optical fiber splicing device that… on line 4.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a. Optical fiber splicing device as shown in figure 12 as reproduced below





    PNG
    media_image1.png
    497
    538
    media_image1.png
    Greyscale



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims an identification number analysis unit, connection appropriateness determination unit and its function and figure 12 discloses the claimed units 4 and 44 but fails to disclose the structure of the above claimed units and thus making the claims 1-5 vague and indefinite.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,6 and  are rejected under 35 USC 103 as being unpatentable over Takaoka et al; (JP 2017036985) in view of Ito et al; (JP 2012060290A).

Regarding claim 1, Takaoka et al discloses a communication apparatus identification device ;(communication apparatus identification device, see figure 2 as reproduced below) comprising: an optical fiber bent portion obtained by,( the optical fiber core wire 15 having bend portion, see figure 2 as reproduced below) when a portion of optical fibers to which communication apparatuses for which appropriateness of connection is to be determined are connected on opposite ends is bent, (optical fiber 15 connected between the OLT 11 and the ONU 17 is bend, see figures 1 and 2) bending a portion of the optical fibers and an identification number analysis unit ;( a first inspection unit 103 and second inspection unit 104, see figure 2 as reproduced below)  that analyzes communication light leaked out of the bent portion of the optical fibers in the vicinity of the clearance to acquire identification numbers of the communication apparatuses for which appropriateness of connection is to be determined ;(a first inspection unit 103 for measuring the strength of leakage light and provided on one terminal end side of the optical fiber core; a second inspection unit 104 for measuring the strength of leakage light and provided on the other terminal end side of the optical fiber core, see Abstract to determine the connection state of the OLT 12 and ONU 17 in the middle of the optical fiber core 15, see description of embodiments; see paragraph 11 and figure 2 as reproduced below).


    PNG
    media_image2.png
    329
    523
    media_image2.png
    Greyscale




However, Takaoka does not explicitly disclose in a vicinity of a clearance provided between the optical fibers, the clearance having a range in which the communication apparatuses for which appropriateness of connection is to be determined can communicate with each other.

In a related field of endeavor, Ito discloses in a vicinity of a clearance provided between the optical fibers ;(worker A at range close to the OLT 90, see figure 4) the clearance having a range in which the communication apparatuses for which appropriateness of connection is to be determined can communicate with each other ;(optical fiber 93 is bend and leakage light is monitored by the photodiode (PD) at the worker site A at distance close to the OLT coupled with coupler 11 to the measurement device 13, see figure 4).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the clearance range of Ito with Takaoka to provide communication monitoring between the OLT and the ONU and the motivation is to minimize the disruption of the data between the communication apparatuses.

Regarding claim 2, Takaoka discloses the communication apparatus identification device according to claim 1, further comprising: a connection appropriateness determination unit that ;( a first inspection unit 103 and second inspection unit 104, see figure 2 as reproduced below) determines appropriateness of connection between the communication apparatuses for which appropriateness of connection is to be determined based of the communication apparatuses for which appropriateness of connection is to be determined; ;(a first inspection unit 103 for measuring the strength of leakage light and provided on one terminal end side of the optical fiber core; a second inspection unit 104 for measuring the strength of leakage light and provided on the other terminal end side of the optical fiber core, see Abstract to determine the connection state the OLT 12 and ONU 17 in the middle of the optical fiber core 15, see description of embodiments; see paragraph 11 and figure 2 as reproduced above ).

However, Takaoka does not explicitly disclose based on the identification numbers of the communication apparatuses.

In a related field of endeavor, Ito discloses based on the identification numbers of the communication apparatuses; (a monitor device 14 that is connected to the optical fiber for measurement 12 and that obtains an identifier from the connected ONU 91, and checks the obtained identifier with a pre-stored identifier, see Abstract).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the communication apparatus identifier of Ito with to determine the Identifier of the communication apparatuses in case of connection monitoring and the motivation to provide accurate identification of connection state of the plurality of communication apparatuses.

Regarding claim 6, Takaoka discloses a communication apparatus identification method sequentially;(communication apparatus identification device, see figure 2 as reproduced below) comprising: an optical fiber bending step of, when a portion of optical fibers to which communication apparatuses for which appropriateness of connection is to be determined are connected on opposite ends is bent, (optical fiber 15 connected between the OLT 11 and the ONU 17 is bend, see figures 1 and 2)  bending a portion of the optical fibers provided between the optical fibers;( a first inspection unit 103 and second inspection unit 104, see figure 2 as reproduced below)  and an identification number analysis step of analyzing communication light leaked out of the bent portion of the optical fibers in the vicinity of the clearance to acquire identification numbers of the communication apparatuses for which appropriateness of connection is to be determined; (a first inspection unit 103 for measuring the strength of leakage light and provided on one terminal end side of the optical fiber core; a second inspection unit 104 for measuring the strength of leakage light and provided on the other terminal end side of the optical fiber core, see Abstract to determine the connection state of the OLT 12 and ONU 17 in the middle of the optical fiber core 15, see description of embodiments; see paragraph 11 and figure 2 as reproduced below).


    PNG
    media_image2.png
    329
    523
    media_image2.png
    Greyscale




However, Takaoka does not explicitly disclose in a vicinity of a clearance; the clearance having a range in which the communication apparatuses for which appropriateness of connection is to be determined can communicate with each other.

In a related field of endeavor, Ito discloses in a vicinity of a clearance ;(worker A at range close to the OLT 90, see figure 4)  the clearance having a range in which the communication apparatuses for which appropriateness of connection is to be determined can communicate with each other ;(optical fiber 93 is bend and leakage light is monitored by the photodiode (PD) at the worker site A at distance close to the OLT coupled with coupler 11 to the measurement device 13, see figure 4).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the clearance range of Ito with Takaoka to provide communication monitoring between the OLT and the ONU and the motivation is to minimize the disruption of the data between the communication apparatuses.

Regarding claim 7, Takaoka discloses the communication apparatus identification method according to claim 6, further comprising, after the optical fiber bending step and the identification number analysis step: a connection appropriateness determination step of determining appropriateness of connection between the communication apparatuses for which appropriateness of connection is to be determined of the communication apparatuses for which appropriateness of connection is to be determined ;(a first inspection unit 103 for measuring the strength of leakage light and provided on one terminal end side of the optical fiber core; a second inspection unit 104 for measuring the strength of leakage light and provided on the other terminal end side of the optical fiber core, see Abstract to determine the connection state the OLT 12 and ONU 17 in the middle of the optical fiber core 15, see description of embodiments; see paragraph 11 and figure 2 as reproduced above ).

In a related field of endeavor, Ito discloses based on the identification numbers of the communication apparatuses; (a monitor device 14 that is connected to the optical fiber for measurement 12 and that obtains an identifier from the connected ONU 91, and checks the obtained identifier with a pre-stored identifier, see Abstract).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the communication apparatus identifier of Ito with to determine the Identifier of the communication apparatuses in case of connection monitoring and the motivation to provide accurate identification of connection state of the plurality of communication apparatuses.





Allowable Subject Matter

4. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Hirota et al; (US 2022/0166502) discloses a fiber bending apparatus with OLT and ONU leaked light analysis unit to determine the identification number of the communication apparatuses, see figure 10.

b. Wang et al; (CN 101964680 B) discloses an apparatus and method port identification in an optical communication system to determine the fault location, see figure 2.

c.  Takui et al; (Design of a Temporary Optical Coupler Using Fiber Bending for Traffic Monitoring -2017 attached) discloses an optical coupler employing fiber bending technique to receive leakage light for providing traffic monitoring; see figure 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636